Case 1:11-cr-01069-VM Document 24 Filed 02/05/21 Page 1of 4

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: °""2" ° 2°24
United States of America fereposed| Protective Order
v. 11 Cr. 1069 (VM)

Jack Maldonado,

Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

WHEREAS, the Government will make disclosure to the defendant of documents, objects
and information, pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “Disclosure Material”:

WHEREAS, the Government’s Disclosure Material may include confidential information
that would (i) affect the privacy interests of third parties; (ii) impede, if prematurely disclosed, the
Government’s ongoing investigation of uncharged individuals and; (iii) expose sensitive personal
information; and (iv) that is not authorized to be disclosed to the public or disclosed beyond that
which is necessary for the defense of this criminal case, which will be referred to herein as
“Confidential Information”;

WHEREAS, the entry of a protective order in this case will permit the Government to
produce expeditiously Disclosure Material without further litigation or the need for substantial
redactions, and will afford the defense prompt access to such materials, in substantially unredacted
form, which will facilitate the preparation of the defense;

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:
Case 1:11-cr-01069-VM Document 24 Filed 02/05/21 Page 2 of 4

1. Confidential Information so designated by the Government shall not be disclosed by the
defendant or defense counsel, including any successor counsel (collectively, “the defense”), other
than as set forth herein, and shall be used by the defense solely for purposes of defending this
action. All Confidential Information possessed by the parties shall be maintained in a safe and
secure manner.

2. Confidential Information may be disclosed by the defense to the following persons
(hereinafter, “Designated Persons”):

i. The defendant;

ii. investigative, paralegal, secretarial, clerical, and other personnel

employed or retained by defense counsel;

iii. independent expert witnesses, investigators, or advisors retained by

defense counsel in connection with this action;

iv. Potential witnesses for the purposes of defending this action; and

v. Such other persons as hereafter may be authorized by the Court.
All Designated Persons to whom Confidential Information is disclosed in accordance with this
provision shall be subject to the terms of this Order. To the extent Confidential Information is
disclosed to any Designated Persons, defense counsel shall first provide each Designated Person
with a copy of this Order and instruct such Designated Persons that they are bound by the terms
of this Order. Defense Counsel shall make reasonable efforts to maintain a record of what
Confidential Information has been disclosed to Potential Witnesses pursuant to this Order.

3. The Government may designate Disclosure Material as Confidential Information by

labeling such Disclosure Material as “Confidential” or otherwise identifying Disclosure Material
Case 1:11-cr-01069-VM Document 24 Filed 02/05/21 Page 3 of 4

as “Confidential” in correspondence with defense counsel. If there is a dispute as to the
Government’s designation of particular discovery as Confidential, the parties shall meet and confer
without prejudice to a subsequent application by defense counsel seeking de-designation of such
material by the Court. If the defense moves the Court for re-designation of disputed Disclosure
Material, the Government shall respond within seven days of the defense filing, absent further
Order of this Court. The Government shall bear the burden of establishing good cause for its
designation of the disputed material.

4. The parties shall not post any Confidential Information on any Internet site or network
site to which persons other than the parties hereto have access, and shall not disclose any
Confidential Information to the media or any other third party, except as set forth herein.

5. The Government may authorize, in writing, disclosure of Disclosure Material beyond
that otherwise permitted by this Order without further Order of this Court.

6. This Order does not prevent the disclosure of any Disclosure Material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings
should comply with the privacy protection provisions of Fed, R. Crim. P. 49.1,

7. Except for Confidential Information that has been made part of the record of this case,
the defense shall return to the Government or securely destroy or delete all Confidential
Information within 30 days of the expiration of the period for direct appeal from any verdict in the
above-captioned case; the period of direct appeal from any order dismissing any of the charges in
the above-captioned case; or the granting of any motion made on behalf of the Government
dismissing any charges in the above-captioned case, whichever date is later, subject to defense

counsel's obligation to retain client files under the Rules of Professional Conduct. If Confidential
Case 1:11-cr-01069-VM Document 24 Filed 02/05/21 Page 4 of 4

Information is provided to any prospective witnesses, counsel shall make reasonable efforts to seek

the return or destruction of such materials.

Retention of Jurisdiction

8. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

AGREED AND CONSENTED TO:

AUDREY STRAUSS

United States Attorney

 

 

by: /s/ Date: —_ 2/3/21
Matthew R. Shahabian
Assistant United States Attorney
Date: 2 at
Clay insky
Counsel for Jack Malddnado
SO ORDERED:

Dated: New York. New York

February 5, 2021

LEZE2

Victor Marrero
U.S. Ded:
